IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,038




EX PARTE REGINALD LAMONT HOOPER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-24533-A IN THE 217TH JUDICIAL DISTRICT COURT
FROM ANGELINA COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault of a public servant and sentenced to thirty years’ imprisonment.  The Tenth Court of Appeals
affirmed his conviction after remand from this Court.   Hooper v. State, No. 10-04-00265-CR (Tex.
App. – Waco, March 12, 2008).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely advise him of his right to file petition for discretionary review pro se. We remanded
this application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely advise him
of his right to petition for discretionary review pro se.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review  of the
judgment of the Tenth Court of Appeals in Cause No. 10-04-00265-CR that affirmed his conviction
in Cause No. CR-24533-A from the 217th Judicial District Court of Angelina County.  Applicant
shall file his petition for discretionary review with the Tenth Court of Appeals within 30 days of the
date on which this Court’s mandate issues.
 
Delivered: November 26, 2008
Do not publish